Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 1 of 20 PageID #: 1884




                  Exhibit 4
       Excerpts from the Expert Report of
                      James Balsamo, Jr.,
     MS, MPH, MHA, RS, CSP, DLAAS
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 2 of 20 PageID #: 1885
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 3 of 20 PageID #: 1886




                                                       TABLE OF CONTENTS

    SECTION 1. INTRODUCTION ...................................................................................................... 1
         A.    SUMMARY FINDINGS................................................................................................................. 1
         B.    INSPECTION SECURITY CLEARANCES COMMENTS ........................................................ 3
         C.    QUALIFICATIONS AND EXPERIENCE.................................................................................... 4
         D.    COMPENSATION ......................................................................................................................... 6
         E.    PURPOSE AND SCOPE ................................................................................................................ 6
         F.    DOCUMENTS & STANDARDS REVIEWED & CONSIDERED IN MY REPORT .............. 6

    SECTION 2. INSPECTION METHODOLOGY ...................................................................... 8
         A.   INSPECTION EQUIPMENT ......................................................................................................... 8
         B.   CELL SELECTION CRITERIA................................................................................................... 8
         C.   DOCUMENTATION PROCEDURES........................................................................................... 8
         D.   OTHER INSPECTION TECHNIQUES ........................................................................................ 9
    SECTION 3. REPORT ORGANIZATION – STADARDS AND RATIONALE ......... 9
         A.   LIGHTING, VENTILATION AND TEMPERATURE ................................................................ 9
         B.   TOILETS AND BATHING FACILITIES ...................................................................................11
         C.   HOUSEKEEPING- ENVIRONMENTAL CLEANLINESS .......................................................11
         D.   CLOTHING AND BEDDING .......................................................................................................12
    SECTION 4. INSPECTION FINDINGS .....................................................................................12
         A.   LAUNDRY .....................................................................................................................................12
         B.   KITCHEN AREA ..........................................................................................................................14
         C.   INMATE HOUSING SAFETY AND SANITATION ..................................................................22
         D.   Medical Area .............................................................................................................................46
    SECTION 5. HEATH INDEX (HI) HEAT ISSUES IN MSI ...............................................48
    SECTION 6. INSPECTION SUMMARY ...................................................................................51
         A.   VENTILATION .............................................................................................................................52
         B.   HOUSEKEEPING SANITATION ................................................................................................52
         C.   MAINTENANCE ...........................................................................................................................54
         D.   INSECT AND RODENT CONTROL ..........................................................................................58
         E.   EMERGENCY/BACKUP ELECTRICAL POWER GENERATORS.......................................59
         F.   POOR KITCHEN INFRASTRUCTURE .....................................................................................59
         G.   INADEQUATE SANITARY CONDITIONS ...............................................................................61
         H.   PROPER SEPARATION BETWEEN BUNKS IN DORMITORIES ........................................62
         I.   BLOODBORNE PATHOGEN PLAN ..........................................................................................62
         J.   INMATE CLOTHING ISSUES IN THE INMATE HANDBOOK .............................................63
         K.   INADEQUATE HOUSING TEMPERATURE/HUMIDITY CONTROLS ...............................64
    SECTION 7. CONCLUSION ...........................................................................................................64
    SECTION 8. APPENDICIES A-F
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 4 of 20 PageID #: 1887




         Environmental Health/Sanitation Expert Report of the
          Inspection of the Medium Security Institution (“the
            Workhouse”) Jail Facility in St. Louis, Missouri
  This report was prepared by Mr. James J. Balsamo, Jr., MS, MPH, MHA, R.S., CHMM, CP-FS,
  CSP, CP-FS, and DLAAS and submitted on October 16, 2019 to ArchCity Defenders,
  Jacqueline Kutnik-Bauder, Managing Attorney, pursuant to Fed. R. Civ. P. 26(a) (2) (B).

  SECTION 1.           INTRODUCTION:
  I, James J. Balsamo, Jr., a professional environmental health and safety consultant with the firm
  of R.W. Powitz and Associates, have been retained by ArchCity Defenders, Inc. regarding case
  No. 4:17-cv-02707 AGF, Cody et al. v. City of St. Louis to provide expert witness services in
  this case. I have been tasked to review appropriate complaints, reports, declarations, policies
  and other documents regarding the Workhouse, perform inspection(s) of the Workhouse,
  prepare an Expert Affidavit report detailing my findings of the living conditions noted during
  my inspection(s) of the Workhouse, and provide expert testimony as needed. The scope of my
  expert opinion relates to the claims asserted in the Plaintiffs’ First Amended Complaint, which
  includes:

  Life Safety;
  Overall pest control;
  Lighting;
  General Sanitation and Air Velocity/Quality in the housing area;
  Heating and cooling;
  Food Safety and Sanitation Practices;
  Laundry Sanitation and Clothing/Bedding Exchange Policies and Practices;
  Personal Hygiene and Toilet /Shower/Cell Sanitation;
  Medical Treatment Facility and Sanitation; and
  Mold/Mildew/Moisture/Leakage Issues.

  My written report has been prepared pursuant to Rule 26 of the Federal Rules of Civil
  Procedure.
  Summary of Findings:
  The areas inspected included the laundry, inmate housing areas (dormitories, cells,
  beds/bedding, toilets, lavatories, walls, floors, ceilings and air vents), shower areas, janitor
  sinks, day room areas, janitorial supplies storage areas, food storage and preparation (kitchen)
  areas and others ancillary areas in the Workhouse.

  My observations during my inspection and review of the documents provided to me by
  ArchCity Defenders’ attorneys regarding the environmental health and safety conditions of
  confinement lead me to conclude that as currently operated, the Workhouse presents a health


                                                                                                     1
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 5 of 20 PageID #: 1888




  and safety risk to the inmates housed there. The facility must change its operations and the
  facility physical plant must be brought up to reasonable safe and sanitary levels.
  Because my inspection was limited to one day, I was not able to fully inspect the food service
  facility and operation nor adequately inspect the facility for fire safety/life safety issues. I also
  needed time to discuss with a knowledgeable person how the HVAC System works at this
  facility, and there was just no time to get an explanation of the system or systems utilized at the
  Workhouse before the inspection was ended by facility staff. Thus, my opinions are limited to
  the documents I reviewed and the physical inspections of those areas I was allowed into. It is
  my understanding that a motion has been filed by ArchCity Defenders requesting that I be
  allowed to complete my inspection. If I am allowed to complete my inspection, I will provide a
  supplement to this report including any additions or changes to my expert opinion resulting
  from that inspection.
  In summary fashion, as currently operated, the Workhouse presents a significant environmental
  health and safety risk to the inmates housed there and this must change in order to bring this
  facility up to a reasonably healthy, safe and sanitary level. The jail must correct all of its
  inadequate lighting levels which were generally below American Correctional Association
  (ACA) and American Public Health Association (APHA) minimum levels, (See Standards on
  page 9 of this report), inadequate ventilation/temperatures as per ASHRAE Standards thereby
  putting inmates health at serious risk (see the National Weather Service “High Heat Index”
  discussion on pages 48-51) and exceptionally poor housekeeping conditions and practices,
  especially with regards to the seriously unsafe and unhealthy conditions in the kitchen, showers
  and sanitary fixtures in this jail. There were some glaring deficiencies noted in the medical area
  that I inspected which are outlined in the body of this document. Safety and sanitation in inmate
  housing areas, cells and dormitories, were found for the most part not to meet APHA Standards
  in that they were found to be insanitary and were not adequately ventilated and illuminated for
  inmate health and sanitation purposes. The housing shower areas are dirty, inadequately
  ventilated, covered with soap scum, and apparently contain mold, all of which jeopardizes the
  health and safety of the inmates and does not meet APHA Standards. (See page 11 of this
  report.) The showers are generally unsafe due to their physical condition (missing floor tiles and
  slippery surface condition) which could contribute to slips and fall and exposure to mold and
  other microorganisms. There is inadequate upkeep by maintenance staff of the showers and
  sanitary fixtures including the vents in these showers which are corroded and, in some cases,
  missing. The sprinkler heads were noted in many places as having been painted over, which
  could impair their proper operation in emergency situations; further, they are not protected from
  tampering and may provide a hanging point risk for inmates. In many areas, the hot water
  temperatures necessary for proper personal hygiene in showers and lavatories were found to be
  below acceptable American Correctional Association (ACA) and American Public Health
  Association (APHA) minimum levels. (See page 11 of this report). In some housing areas the
  number of inoperative shower heads and lavatories caused the number of fixtures necessary for
  inmate use to fall below acceptable health standards as per ACA and APHA Standards. (See
  page 11of this report). The poor physical condition of the refrigerators and freezer units, the
  inadequate automatic dishwashing machine sanitization of trays, dishes and utensils, the

                                                                                                      2
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 6 of 20 PageID #: 1889




  observed presence of insects, the years of documented Health Department rodent complaints,
  the observed unclean and insanitary conditions noted in the Hobart mixing bowl, the Dyon
  Mixer, and the Bloemhof Unit all indicate that this facility is not being operated in a safe and
  healthy manner. Overall not having in place adequate policies and procedures and proper
  training of correctional and dietary staff contributes greatly to the overall very poor and
  unhealthy inmate environment in this aging and dilapidating physical structure. A full summary
  of my findings can be found on pages 51-64 of this report and my conclusions regarding this
  facility from an environmental health and safety perspective can be found on pages 64-68 of
  this report.
  Inspection Security Clearance Comments:
  On October 30, 2018, I arrived at 9:00 AM to inspect the Workhouse accompanied by
  Attorneys Sima Atri and other attorneys and staff from ArchCity Defenders, Inc. I had provided
  ArchCity, prior to my arrival in St. Louis, a list of my environmental health and safety
  monitoring equipment and supplies needed to accomplish my task of inspecting the Workhouse.
  This list was used by at least three Workhouse correctional staff and at least one other non-
  ArchCity employee to inspect the equipment in my equipment bag which were to be used by me
  in my inspection process. Ostensibly for security purposes, these correctional officers proceeded
  to take apart the entire bag zipper by zipper and empty all contents on the table in a meeting
  room where we were all sitting. They then began to count every cotton swab, cotton ball and
  alcohol containing cotton pad. They counted each piece of the test papers of the three types of
  sanitization test strips used to determine quaternary ammonium compounds, chlorine and
  bromine sanitization chemicals that were being used to sanitize equipment and utensils in this
  jail facility. The supplies also measured the use concentration of these sanitization chemicals in
  order to determine if the strength/concentration was adequate for proper sanitization purposes.
  The corrections officers asked what each tool was in the bag except for the 10 small electronic
  flat head screw drivers, flashlight, camera and extra equipment batteries. I tried to explain what
  each item was, how it functioned, and what it would be used for in determining certain
  environmental health and safety conditions that I might encounter during my inspection. I also
  explained that because of unavailability at the time I prepared my equipment bag for this
  inspection, certain brand named pieces of equipment that I earlier listed on the Equipment
  Inventory Sheet provided to ArchCity Defenders’ attorneys had to be substituted by other
  equipment or supplies that served the same purpose from other brand named companies. As
  they checked the bag’s contents they were replacing the items in the bag in a haphazard manner,
  and I asked them if they would mind not replacing the contents back in the bag and allow me to
  do so after they had completed their task. This was because I had placed the items in certain
  pouches and subdivided sections of the equipment bag to facilitate my inspection activities in
  various areas of the jail such as laundry, food service kitchen, housing and janitorial areas. They
  agreed to do so. They indicated to me that they did not find two items in the bag that I had listed
  on the equipment list they were using to check the content of my inspection bag. I told them if
  they could not find them, it may be possible that I either had substituted pieces of equipment or
  may have inadvertently left them at my office. Before they returned the bag and contents to me,
  I witnessed the counting of each one of the alcohol swabs, cotton tip swabs, cotton balls and

                                                                                                    3
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 7 of 20 PageID #: 1890




  sanitization test strips a second time and actually some for a third time. The list of equipment
  and supplies they found in the bag along with their correctional staff notes was signed by a
  Major T. Harry, Florence [unreadable last name], and one other illegible name. I was also asked
  to sign the paper and I did so. They provided me with a copy of that document. They then left
  the room to allow me time to orderly place the equipment and supplies back in the bag. As I was
  zipping up the bag and putting all the equipment and supplies back into their proper location in
  the equipment bag, I noticed that one of the alleged missing pieces of equipment (EXTECH
  RH/TEMP Pen 44550) was clearly visible in the test kit. It had not been inventoried/found
  and/or removed from the bag even after their intense and exhaustive inspection of that bag. I
  showed this to the ArchCity attorney and staff personnel at that time.
  This process took over 50 minutes which certainly delayed the inspection by almost an hour. It
  may not be appropriate to note this as I am sure the facility personnel were just doing their
  security due diligence, but I have inspected many local, county, and state prisons, jails, mental
  health facilities, juvenile detention facilities and even several prison death row areas and I can
  state without any hesitation, I have never been subjected to such actions in my nearly 30 years
  of professional work in correctional facilities. Please note that I always willingly cooperate as I
  realize security is paramount in correctional facilities and is in the best interest of everyone, but
  this one time was very different and seemingly almost contentious on the part of this facility and
  personnel. More importantly, these actions delayed my inspections activities which resulted in
  my not having time to complete all the activities needed for a complete inspection of this
  facility.
  Qualifications and Experience:
  I have some 50 years of experience in environmental health and hold multiple professional
  credentials in environmental health and its many specialized areas of competence. I have earned
  a B.S., M.S., MPH, and MHA degrees in biology, sciences, and public/environmental health. I
  have been licensed by the State of Louisiana as a Registered Sanitarian (RS) since 1969 and
  hold professional credentials such as the Registered Professional Sanitarian (R.S.) and Certified
  Professional – Food Safety (CP-FS) by the National Environmental Health Association, with
  Certification as a Diplomate Laureate of the American Academy of Sanitarians. I also hold the
  Certified Hazardous Materials Manager (CHMM) credential and the Certified Safety
  Professional (CSP) credential. For a list of all others professional credentials please see
  Appendix D.

  I worked for 4 years as a State of Louisiana Licensed Sanitarian (R.S.) with the New Orleans
  Health Department where I performed food service training and environmental health
  inspections of restaurants, recreational facilities, bars, massage parlors, hospitals, nursing
  homes, day care centers, and correctional facilities in New Orleans, Louisiana. I served 6 years
  in the U.S. Army Reserves as a Medical Corpsman and then Senior Medical Specialist in
  hospitals in Baton Rouge and New Orleans, Louisiana and Fitzsimons Army General Hospital
  in Denver, Colorado. I also inspected Army food service facilities while in the Army Reserves. I
  worked one year part-time as a phlebotomist at a plasmapheresis center and later 3 years as a
  weekend drug study worker/coordinator for Tulane Medical School, Department of
  Therapeutics.

                                                                                                     4
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 8 of 20 PageID #: 1891




  From 1974 to 1980, I taught courses in Environmental Health Monitoring, Institutional
  Environmental Health and Safety, Food Service Sanitation and Hospital Environmental Health
  and Safety at Delgado Community College in New Orleans. I even taught through Delgado
  several Food Service Sanitation Courses for credit to prisoners serving sentences inside the New
  Orleans Parish Prison Facility. I routinely inspected this Orleans Parish Prison facility, its Work
  Release Center and the New Orleans Juvenile Detention Center as part of my Sanitarian duties
  at the New Orleans Health Department from 1969 - 1973.

  In 1973, I joined Tulane University’s Office of Environmental Health and Safety (OEHS) as
  Assistant Director. I served from 1976 to 1979 as the first Environmental Health and Safety
  Officer at the newly opened Tulane University Hospital. In 1979 I accepted the position of
  Director of the Tulane OEHS where I remained until I retired as Director Emeritus in June,
  2014. From 1975 until 2014, I was an Adjunct Instructor and/or Clinical Assistant Professor of
  Public Health, lecturing in and teaching courses such as Institutional Environmental Health and
  Safety, Current Issues in Industrial Hygiene and Safety, Introduction to Environmental Health
  and Environmental Health in Developing Countries at the Tulane University School of Public
  Health and Tropical Medicine (SPH&TM) where I am currently a part-time lecturer as needed
  in the Distance Learning Program.

  In 1988 I began my private consulting practice as a Sanitarian/Environmental Health and Safety
  Consultant/Expert with the U.S. Department of Justice (USDOJ) and other private clients
  involving correctional and mental health environments. Over the years, I have been contracted
  by governmental agencies, NGOs and private attorneys to work on behalf of both plaintiffs and
  defendants and this continues today. I have inspected some 80 jails (many multiple times),
  prisons, juvenile facilities, schools for the developmentally disabled, mental health hospitals and
  residential treatment facilities in some 22 continental US states plus the islands of St. Croix and
  St. Thomas, U.S. Virgin Islands, and the islands of Guam, Saipan, Rota, and Tinian. I have
  served as a Court Appointed Third Party Expert for a Michigan prison case, an Expert for a
  Court Appointed Master in Washington, D.C., a joint consultant (state and federal) in
  Oklahoma, and an expert witness and subject matter expert in other cases. I have been accepted
  in two Municipal Civil and 7 different Federal Courts testifying multiple times in court, in court
  ordered status hearings and case status conferences as a testifying expert witness. I served as a
  Subject Matter Expert in a study of “Conditions of Confinement” for USDOJ Federal
  Immigration Prisons. See Appendix C for a complete consultant correctional case list.

  In 1974 and 1984, I served as President of the Louisiana Environmental Health Association and
  later served as Vice-President, President-Elect and President of the National Environmental
  Health Association. I have also served as Chair and Board Member of the American Academy
  of Sanitarians. I was the Chair of the Board of Examiners for Sanitarians in Louisiana for 8
  years.

  Currently and for the last 12 years I have served as a member on the National Sanitation
  Foundation International (NSF) Council of Public Health Consultants (Chair-2015) and as a
  member on the Underwriter’s Laboratory (UL) Technical Committee for Infrared
  Thermometers Used in Food Facilities.

                                                                                                   5
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 9 of 20 PageID #: 1892




  Please refer to my curriculum vitae (Appendix D) for additional information regarding service
  on professional organization committees, offices held, other certifications, environmental health
  technical and leadership awards, publications, presentations and continuing education courses.

  Compensation:

  I am being compensated for my work at the rate of $1000.00 per 8 hr. day spent on consultant
  services including inspections, document reviews, report preparations, and communication, via
  voice or electronic, with the contracting authority. Travel and pass through actual expenses are
  reimbursed. Depositions and interrogatories are completed at the rate of $1,500.00 per day.
  Expert Witness court testimony rates are $2,000.00 per day. My compensation in this case is not
  in any manner related to the content of my report or the outcome of this litigation.

  Purpose and Scope:

  I have been retained as a consultant/expert in environmental health and safety by ArchCity
  Defenders, Inc. to review Plaintiffs’ complaint documents, Workhouse environmental health
  and safety policies and procedures, other related inspections by outside agencies and other
  pertinent documents related to the Workhouse facility in St. Louis, Missouri. My retainer is to
  review reports, inspect the Workhouse, prepare a detailed written report of my findings pursuant
  to Rule 26 of the Federal Rules of Civil Procedure and possibly testify at a deposition and/or
  other legal proceedings associated with this case.

  Documents, Materials and Standards Reviewed and Considered for my Report:

         1.   Plaintiffs’ First Amended Class Action Complaint ECF Doc. # 22, pages 1-43
         2. Pro-Lab Analysis Report for COC # 1187079, November 21, 2018, and City 7527-
              9280 (Mold) documents
         3.   City of St. Louis Department of Health Environmental Health Inspection Reports
              and Emails, and reports pertaining to the City of St. Louis Health Department
              Inspection Reports: CITY 003807-003816, 003822-003843, 000351-000353,
              003895, 001120-001121, 0009317-0009318, 0013684-0013690, 003596-003601
         4.   City of St. Louis Department of Health, Environmental Health Inspection Reports
              and Emails, and reports pertaining to inspection reports done by The City of St.
              Louis: Bates Numbers 26941-26951, 27597-27601, 16126-16128, 20631-20639,
              26941-26951,19736-19743, 35199-35201, 20376, 16126-16128
         5.   APHA Standards for Health Services in Correctional Institutions, 2003
         6.   ACA Standards for Small Jails, Copyright 1989
         7.   ACA Standards for Adult Correctional Institutions, 4th Edition January 2003
         8.   FDA 2013 National Food Code
         9.   ASHRAE Standard, Ventilation for Acceptable Indoor Air Quality STD. 6.2.1
              2007
         10. ASHRAE Standard, Thermal Environmental Conditions for Human Occupancy,
              STD. 55-1992 and Addendum 55a-1995
         11. Invade Bio-Drain Cleaner; Product Labels

                                                                                                  6
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 10 of 20 PageID #: 1893




                  d. The protective lead apron noted hanging in this room must be routinely
                     examined by x-ray to determine if it is still intact and does not have any
                     cracks or breaks which could subject inmate patients and/or operators of
                     the x-ray unit to unnecessary x-ray dosage. There should be a written
                     assurance report that documents this action. (Photo # 4)
          3.   Exam Room # 1
                  a. The hot water at the lavatory in this room used for handwashing
                     registered 92 degrees Fahrenheit after running the water for 2 minutes. It
                     should be between 100 and 120 degrees for proper personal hygiene
                     handwashing purposes. This needs to be corrected to meet minimum
                     APHA/ACA Standards.
                  b. The handwashing lavatory in this exam room needs to be provided with a
                     foot, knee or elbow operated faucet handles (controls) for infection
                     control purposes. (CDC Guidelines for Infection Control).


          4.   Medication Room
                  The thermometer in the medication refrigerator within this room registered
                  39 degrees Fahrenheit, however, the calibrated thermometer I used in my
                  inspection registered 48 degrees Fahrenheit after being left in the closed
                  medication refrigerator. The accuracy of this facility’s thermometer in the
                  medical refrigerator is in question and needs to be verified by comparing it to
                  a calibrated thermometer. The medication refrigerator thermometer must be
                  replaced if its accuracy cannot be ascertained. Medicine’s life expectancy and
                  potency may be shortened if proper storage temperatures are not maintained.
                  CDC recommends storage between 35-46 degrees Fahrenheit with an
                  average temperature of 40 degrees Fahrenheit. Some medicine storage
                  temperatures may need to be stored at different temperatures and
                  temperatures in the medicine refrigerator temperature should be checked at
                  least twice daily.




    SECTION 5. HEAT INDEX (HI) – Heat Issues in MSI:
     A.   Explanation of the Use of the Heat Index (HI) for Inmate Safety/Health
          1.   Excessively high temperatures can be harmful to all inmates and especially
               dangerous for inmates with underlying medical conditions and those taking
               certain prescribed medications. The National Weather Service publishes a chart
               (see immediately below) that utilizes the Relative Humidity Levels (% RH) and

                                                                                              48
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 11 of 20 PageID #: 1894




              ambient temperature levels (Degrees Fahrenheit, “F”) for a certain date and time
              to determine a corresponding Heat Index (HI) number or value. The Heat Index
              (HI) Temperature as noted in the interior of the chart below is determined by
              finding the intersection point (HI) of the ambient temperature on the horizontal
              axis and the corresponding relative humidity on the vertical axis. The selected
              intersection number (HI) is in either the yellow, light orange, dark orange and/or
              red sections of the chart below. These colors and categories represent the
              likelihood of heat disorders due to high heating levels (i.e. Heat Stress Effect on
              the body):
              Yellow = Caution
              Light Orange = Extreme Caution
              Dark Orange = Danger
              Red = Extreme Danger




              This Heat Index (HI) number or value (color) from the chart above is applied to
              the chart below which correlates to the following harmful effects on the body
              and then applied to the Classification Scheme noted in the following chart:



                                                                                               49
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 12 of 20 PageID #: 1895




                                      Heat
                  Classification                        Effect on the body
                                     Index
                                     80°F - Fatigue possible with prolonged exposure
                 Caution
                                      90°F           and/or physical activity
                                                Heat stroke, heat cramps, or heat
                                     90°F -
            Extreme Caution                    exhaustion possible with prolonged
                                     103°F
                                                exposure and/or physical activity
                                              Heat cramps or heat exhaustion likely,
                                    103°F -
                 Danger                      and heat stroke possible with prolonged
                                     124°F
                                                exposure and/or physical activity
                                   125°F or
            Extreme Danger                           Heat stroke highly likely
                                    higher


    I reviewed temperatures records provided to me by ArchCity Defenders’ attorneys which
    were recorded by Workhouse personnel in various areas of the Workhouse facility for all
    shifts in the hottest times of the year: June, July, and August of 2016 and 2017. It is my
    understanding that although temperature records after 2017 have been requested by
    ArchCity, none have been provided to date. I therefore chose to analyze the temperature
    recorded in July 2017. I also consulted the Weather History KSTL - Lambert St. Louis
    International Airport records for St. Louis, Missouri humidity readings corresponding to the
    same dates the temperature readings recorded by Workhouse personnel. I applied these
    temperature and historical humidity readings for the same dates to the National Weather
    Service’s Heat Index Chart to determine the Heat Index (HI) levels or values at the
    Workhouse at various times and dates. During my recent inspection (10-30-2018) at the
    Workhouse, I also took temperature and humidity readings with a direct reading instrument
    even though October 30 is not considered as one of the hottest times of the year. See the Heat
    Index Tables in APPENDIX F, (HI-1 through HI-6) for Heat Index readings and their
    corresponding Classification Levels for certain dates and shifts in the Workhouse.
    Of note is the fact that I used some 145 temperature readings taken by Workhouse personnel
    over 9 days on 3 shifts in July of 2017 along with the historical humidity levels
    corresponding to the dates these temperature readings were taken by Workhouse personnel.
    The 145 Heat Index (HI) values were placed in one of four classification categories noted in
    the chart above. The percentages of those 145 HI values (see APPENDIX F (HI-1 to HI-6))
    that fell into one of the 4 classification categories or levels (Extreme Danger, Danger,
    Extreme Caution and Caution) were calculated.
       The numbers and percentages in each classification category are noted below:
       EXTREME DANGER………. 60/145 readings or 41% were in this category.
       DANGER……………………. 60/145 readings or 41% were in this category.

                                                                                               50
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 13 of 20 PageID #: 1896




       EXTREME CAUTION…….... 23/145 readings or 16% were in this category.
       CAUTION or No Hazard……. 2/145 readings or 2% were in this category.
    This indicates that 82% of the times the temperature readings, as noted in the Workhouse
    internal records, presented a dangerous to extremely dangerous environment for the general
    population inmates in the Workhouse. An even higher risk was created for those inmates in
    these environments with age or underlying medical conditions such as heart conditions,
    mental illnesses, alcoholism, hypertension, etc. Inmates taking certain medications-- such as
    those on blood pressure, psychotropic, and other medications-- are at higher risk from high
    environmental temperatures because these medications can interfere with thermoregulation
    or the body’s ability to regulate internal body temperatures. This can pose significant harm to
    such inmates causing them to develop heat cramps, heat exhaustion and the more life-
    threatening condition known as heat stroke. This facility must have a written plan to capture
    the names of those inmates at the highest risk of these noted conditions and develop a tiered
    plan of action when the Heat Index reaches 80 degrees Fahrenheit.
    This plan could include the following: (1) allowing showers ad lib, (2) providing on a very
    frequent basis ice water, (3) allowing lighter clothing (shorts and T-shirts) to be worn in cell
    or dorm areas, (4) and /or providing inmates with respite areas (air conditioned cooling areas)
    for a number of hours in the hottest portion of the day and nights when the Heat Index is very
    high. I was not provided such documents or policies covering these items when these
    conditions exist. These actions are required as per APHA Standards. This must be carefully
    planned and executed for the health of the inmates. In reading some documentation,
    including The First Amended Class Action Complaint (page 27) provided by ArchCity
    Defenders, some inmate deaths were said to possibly have been caused by high
    environmental temperatures in the cells/housing areas.
    My inspection findings revealed that the ventilation in the Workhouse was not adequate and
    mostly not working. Air flow in most locations—including the showers, toilets, dorms and
    cells did not provide any air flow movement, or at best was impaired. This contributes to the
    higher ambient temperatures and humidity levels resulting in high Heat Index levels noted
    previously in this report. Proper ventilation with temperature and humidity controls would, as
    required by both APHA and ACA Standards, help to reduce the ambient temperature and
    humidity in this facility. Consequently, this would lower the high heat index levels
    experienced and documented in the Workhouse which has and will continue to jeopardize the
    health and safety of the inmates and correctional staff. In particular, ACA Standard (4-4153)
    states that temperature and humidity should be capable of being mechanically raised or
    lowered to acceptable comfort levels. In my judgement, after having measured the
    temperature and humidity levels, viewed the ventilation system’s physical condition in the
    housing areas, and using this facilities own temperature readings provided for my review,
    this is not being done.

    SECTION 6. INSPECTION SUMMARY:
       A. Ventilation
                                                                                                 51
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 14 of 20 PageID #: 1897




               Several thermometers in the refrigeration units in the kitchen were found to be
               broken and others were found not to be accurately indicating proper food storage
               temperatures. The thermometer for cooler #4 indicated a temperature of 36
               degrees Fahrenheit, however, the milk in cartons measured 40 degrees which
               indicates the thermometer is inaccurate. Even though 40 degrees is still a safe
               storage temperature, apparently maintenance personnel either did not check it or
               did nothing to replace the thermometer with a properly calibrated indicating
               thermometer. An operating dish/utensil washer was being used despite the fact
               that the dish/ tray surfaces were not reaching sanitizing temperatures when I
               checked the unit. The temperature gauge on the final rinse cycle indicated that
               proper sanitizing temperatures were being reached when in fact, the dish/tray
               surfaces never reached an adequate sanitizing temperature of 160 degrees
               Fahrenheit as determined by using Temperature Sensitive Strips attached to the
               surface of the dishes/trays being pushed through the machine. Apparently, the
               reason for the dishes/trays not being properly sanitized had not been investigated
               or corrected prior to my inspection. This jeopardizes the health of the inmates at
               this facility as it subjects them to possible foodborne disease outbreaks and is not
               in compliance with the FDA Model Code and all sanitary codes of which I am
               familiar.
          5.   Hot water at the lavatory in Exam room #1 was below acceptable APHA and
               ACA levels for good personal hygiene and infection control purposes. The
               handwashing sinks in Exam Room # 1 need to have a foot, knee or elbow
               operated faucet handles installed for infection control purposes as per APHA
               Standards and good infection control practices.
          6.   The thermometer in the medical refrigerator in the medication room in the
               medical unit registered 39 degrees Fahrenheit; however, this thermometer is not
               accurately registering the actual internal air temperature in this refrigerator. The
               actual internal air temperature in this unit was 48 degrees Fahrenheit which was
               determined by measuring the temperature in this unit using a calibrated
               thermometer. Maintenance personnel should be able to check these units with
               calibrated thermometers to identify such situations which could affect the
               medications being stored in these types of refrigerators. This medical storage
               refrigerator does not meet CDC recommendations which is the range of 36–46
               degrees Fahrenheit with 40 degrees being average.
          7.   Instead of repairing leaking sinks such as one in the kitchen, the staff took time
               to place a bucket under the sink and label it “Drip Catcher. Do Not Remove.”
               Water leaks also seem to be tolerated in the kitchen mop bucket storage and
               chemical dispensing area, as well as around the automatic dishwasher in this
               kitchen which provides an ideal environment for the proliferation of insects and
               rodents.



                                                                                                  56
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 15 of 20 PageID #: 1898




               and sanitary. I was told that this kitchen is being utilized only as a bakery and
               that meals are prepared at another facility, CJC, and trayed up in this kitchen for
               distribution throughout the Workhouse. However, in a memorandum dated May
               23, 2018 (CITY_00027585) from Commissioner Glass, he states that the kitchen
               at MSI is in full use. It is therefore unclear whether this kitchen being in full use
               for food preparation or just for baking goods and distributing foods prepared at
               CJCs for Workhouse inmate consumption. Regardless, if the kitchen is being
               fully utilized or not, the entire kitchen area must still be clean and sanitary, with
               properly operating and clean equipment, free of any leaks, insects and rodents.
               This kitchen in the Workhouse is structurally and operationally not suitable for
               food preparation unless some immediate and effective improvements to the
               facility are undertaken and only after the Health Department, State and City fire
               officials (AHJ) and other building, mechanical and plumbing code officials have
               approved plans to fully renovate the kitchen at the Workhouse.
          4.   The area outside the kitchen and just before exiting onto the loading dock area
               needs to be kept clean, sanitary, orderly and not be attractive and accessible to
               insects, rodents and other vermin.
          5.   Apparently on or about November 8, 2016 there was a boiler issue which
               temporarily required the closure of the laundry until the boiler was properly
               repaired. A protocol was put into place that required all dirty laundry except
               inmate personal items be gathered for pick up. The protocol (CITY_0031675-
               0031676) which I reviewed indicated that soiled laundry would be picked up by
               the CBM food vendor and taken to CJC for laundering. Then the clean laundry
               would be brought back via the loading dock at the kitchen area. This protocol, if
               still in place in case of future such incidents, is woefully lacking in detail
               regarding soiled laundry being brought through the kitchen area to the food
               facility loading dock. The laundry as stated would be picked up by the food
               vendor CBM. It does not state if separate vehicles were to be used for the
               transportation of soiled laundry and food items. There are no instructions
               mandating the cleaning and sanitizing of the transportation vehicle in between
               food and soiled laundry transportation. Clean linen should never cross over
               soiled areas and foods should not cross over areas where soiled laundry is stored
               in this facility unless the items are fully protected. When these situations occur, a
               proper protocol for sanitizing the loading dock area, the soiled laundry carts, and
               the transportation vehicle during such events must be developed with adequate
               forethought and not spur of the moment thinking and even worse spur of the
               moment actions. The medical personnel and health department Sanitarians
               should be contacted so that proper infection control principles can be written into
               any such protocol or SOP.




                                                                                                   60
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 16 of 20 PageID #: 1899




       G. Inadequate Kitchen Sanitary Conditions.
           1.   It was noted that cleaning and sanitizing practices were inadequate for food
                safety purposes. This includes the three compartment sink operation, automatic
                tray/dish washing machine operation, the cleaning in place of the large mixers
                and food processing equipment found in this kitchen facility, refrigeration units,
                and all food contact surfaces. This also includes the floors, walls and even the
                ceilings in the kitchen and the large walk-in refrigeration units. It should include
                the loading dock and surrounding areas and equipment.
           2.   The Uni-Pac Learning Module #2B, Food Service Sanitation Machine Ware
                Washing (CITY_0007406-0007425) was reviewed and it did not include kitchen
                Sanitation or Housekeeping items. It is unclear from the records whether this
                module was ever used, who was trained using it, the extent of the training, or
                whether this training has been periodically updated and refresher training for
                kitchen personnel and inmate food workers provided.
           3.   Any such training should include proper food storage, sanitation requirements
                for cooking areas as well as any food dining areas, as well as proper food holding
                and transportation practices such as temperature control and food protection
                methods.
           4.   The conditions and practices I observed during my inspection indicate that if
                there is actually a Certified Food Service Person at this kitchen facility, they
                need a full retraining and certification course. This retraining is necessary in
                order to learn how to properly run such an operation that protects the health of
                the inmates who must eat the foods produced at this facility. This is stated
                because of the very poor food safety and sanitation practices I observed during
                my inspection.
           5.   I was not able because of time constraints to determine if a problem that occurred
                in June of 2016 had ever been fully corrected (CITY_00027479). Apparently,
                something happened to the hot water system that supplied high temperature hot
                water to the kitchen and laundry. The facility, as per Gary Wilson of St. Louis
                Department of Corrections, Building Maintenance & Operations Supervisor, had
                hired a plumbing contractor to replace a defective valve necessary to allow them
                to run the laundry and food service off the domestic hot water supply. His
                statement was “So they have water but not as hot as normal.” Domestic water
                supply temperatures are normally in the range of 120 +/ 5 degrees Fahrenheit.
                This means that the laundry washing machines and the automatic dishwasher in
                the kitchen would only be provided water at or about 120-130 degrees Fahrenheit
                to clean and sanitize clothes and food equipment and utensils. This does not meet
                Health Department /FDA Food Code Standards sanitizing hot water temperature
                requirements. This seems short-sighted on the part of this facility unless
                chemical sanitization or a supplemental booster heater is provided for the

                                                                                                   61
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 17 of 20 PageID #: 1900




                 automatic dishwasher so as to provide 180 degrees Fahrenheit final rinse water,
                 or it should be noted that the dishes and trays are not going to be properly
                 sanitized by the automatic dishwasher thereby jeopardizing the health of the
                 inmates. The Laundry could no longer assure that they could properly clean the
                 clothing, bedding and linens so they would be safe for inmate use as they would
                 not have 160+ degrees Fahrenheit water as per APHA standards. Instead of
                 correcting the problem for whatever reason, this plan was made to just give these
                 places water despite what the temperature requirements were in the laundry and
                 kitchen. I could not determine from the documentation I reviewed how long this
                 event lasted and if proper precautions to assure proper sanitizations of food
                 utensils and the laundry was implemented.
       H. Proper separation distances between bunks in dormitories for disease transmission
           prevention purposes.
            1.   For adequate and proper communicable disease control measures in the
                 dormitory units, all beds should be separated by 6 feet of centerline of the bunks
                 and beds in these areas. This will not prevent all airborne disease transmission
                 situations but will help control them. This was not the case in several of the dorm
                 areas I inspected.
            2.   Proper ventilation, which did not exist in many housing units (dorms and cells)
                 will also help in the control of airborne disease transmission. At the time of my
                 inspection, the ventilation system was at best a hit-or-miss operation as indicated
                 in my report. The exhaust system in the toilet and shower areas in the dorms and
                 cell housing units, were all but non-existent. Ventilation in cells was not
                 adequate in many areas.
       I.   Bloodborne Pathogen Plan.
            1.   An infection Control Policy (CITY_23795- 23798) was reviewed but it was not
                 very specific in various areas. This Bloodborne Pathogen (BBP) Control Plan
                 must be specific enough that all personnel with possible bloodborne pathogen
                 exposure will know what to do in case of a BBP event. All potentially exposed
                 employees must be trained initially, and annually thereafter so as not to
                 needlessly expose themselves and others to bloodborne diseases. This plan must
                 include readily available provisions needed for dealing with a possible
                 bloodborne pathogen exposure including personal protective equipment such as
                 fluid resistant disposable gloves, masks, and eye protection as well as an
                 absorbent material, appropriately labeled plastic bags and waste disposal
                 containers, and an effective EPA approved sanitizing agent. Instructions on how
                 to use the materials and how to handle various types of BBP exposure events
                 must be provided. This includes but is not limited to linens, clothing, bedding
                 and mattresses that has been contaminated with feces, vomitus, blood and other
                 bodily fluids. The proper handling and disposal of contaminated materials must

                                                                                                  62
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 18 of 20 PageID #: 1901




                 be understood and implemented by trained staff and most of all line officers who
                 have a higher risk of potential exposure to blood and other bodily fluids. All
                 training must be documented, and records kept for future referrals.
            2.   The plan must include provision for hepatitis vaccines to be provided for those
                 so exposed to blood and bodily fluids. This is a CDC recommendation and
                 OSHA requirement.
       J.   Inmate Clothing
            Inmate Clothing Policy 4.3.4 (CITY_0005757-0005762), the Inmate Handbook
            (CITY_00022104-00022134), and The Inmate Handbook Policy# 3.3.1 (CITY
            0006501-0006503) as written are confusing at best. Facilities Services Policy # 4.3.4
            (CITY_0005761) indicates that inmates receive 2 (two) complete sets of clean
            clothing per week and are able to exchange them at least weekly. The above
            referenced policy is in conflict with a copy of a revised Inmate Handbook (22104-
            22134) where on page 8 (00022111) it incorrectly states that: 2 complete sets of
            clothing are being provided as per this Inmate Handbook when in fact this is not true
            as the Revised Handbook states that as only one pair of socks and one T-shirt are
            provided). (see item 1 below)
            1.   The following items were noted as clothing provided by the Workhouse to the
                 new inmates upon processing “in” to the correctional facility:
                 a. 2 uniforms
                 b. 1 pair of socks
                 c. 1 pair of tennis shoes
                 d. 1 T-shirt and two bras for females only.
                 e. 2 Pair of briefs or panties (female only)
                 f. 1 blanket and 2 sheets
                 g. 1 towel, 1 washcloth, 1 toothbrush and 1 tube of toothpaste
                 g. 1 bar of soap, 1 deodorant and 1 inmate handbook
            2.   If only one of the clothing items is provided, this means inmates will only be
                 able to wear an outer uniform, briefs or boxers, and shoes while awaiting clothes
                 to be returned from the laundry. The Inmate Handbook Policy (CITY_00022104-
                 00022134) states that only 2 pair briefs will be issued and the Clothing Policy #
                 4.3.4 states that three pairs of boxers will be issued. Again, there is an
                 inconsistency issue due to conflicting policy and handbook instructions. Further,
                 as stated in item 3 below, neither of these documents meets ACA or APHA
                 Standards.


                                                                                                   63
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 19 of 20 PageID #: 1902




           3.   Please note that the APHA Standard clearly states that prisoners must have
                “three complete changes of clothing weekly.” It further states that washable
                clothing must be laundered at least once a week. This is not possible even if they
                were provided with an actual “2 complete sets of clothing” which in reality is not
                provided as per the revised Inmate Handbook. ACA Standards state that inmates
                are to be provided the opportunity to have three complete sets of clean clothing
                per week. Being provided only two complete sets of clothing and only once a
                week laundry cleaning service does not appear to provide inmates with three
                complete sets of clean clothing per week. ACA states that there is to be a
                provision for bed linen exchange, which as I see the policy, including blankets
                and towels at least weekly. The Workhouse Clothing Policy # 4.3.4, however,
                states that blankets can be laundered or exchanged at least once every month.
           3.   Inmates can purchase additional clothing items and keep them in their cells or
                dorm. By doing so they may have adequate clothing to wear when they send
                their clothing to be cleaned in the laundry but not every inmate may be able to
                afford this as they may not have access to funds to buy extra clothing.


           4.   Shower shoes or shoes and socks.
                Shower shoes or shoes and socks must be worn as per the inmate handbook
                however the handbook does not include shower shoes as ones being issued to the
                inmates. Shoes and socks are issued.
           5.   One issued item to each inmate is a mattress. Physical Plant Policy # 2.4.4
                (CITY_0006436-0006452) states on pages 3 and on page 13 that mattresses
                issued to inmates will be sanitized immediately after use when inmates are
                released or going to court. The Correctional staff is responsible for supervising
                inmate workers in the sanitation of mattresses. Mattresses can be sanitized in a
                cell or in a dayroom. However, in a memorandum from Jeffery Carson dated
                September 14, 2016 (CITY_00030499) it is stated that if an inmate leaves the
                building, the mattress goes to the laundry for sanitizing and is reissued when
                needed in the main building. Pods sanitize their own mattresses after each usage
                and before reissue and at least weekly. This issue appears to need clarification as
                varying instructions often leads to activities being done incorrectly or not at all.


       K. Inadequate Housing Temperature and Humidity Controls:
            1. The issue of inadequate temperature and humidity controls during the winter
               months and the life-threatening conditions of excessive heat in the summer
               months exhibited by the discussion of High Heat Index levels in this report is one
               that must be addressed by policy and actual practices including emergency
               measures initiated during high Heat Index periods.

                                                                                                  64
Case: 4:17-cv-02707-AGF Doc. #: 141-4 Filed: 08/18/20 Page: 20 of 20 PageID #: 1903




            2. The HVAC System Controls were said in an email dated November 14, 2018, to
                no longer be serviceable. (CITY 00027224). This means that there is no real
                properly operating HVAC System that can control temperature and humidity as
                required by ACA Standards. In another email (CITY_00027222) from
                Commissioner Glass dated November 14, 2018 he stated that “it is impossible to
                maintain temps throughout the facility without the air flow controls.” Air
                handling units are items of priority that were itemized for Capital Expenditures
                in December of 2017 by the Commissioner of Corrections (CITY_00024692-
                00024693) and again was noted in an email from Commissioner Glass dated
                March 13, 2018 (CITY_00027211) where he stated that he had requested funds
                for air conditioning needs for FY19. However, there are areas of the Workhouse
                that had inadequate to no functioning air conditioning units when I made my
                inspection in October of 2018. As noted in the above referenced email, only
                manual transfer from heat in cold months to air conditioning in hot months and
                vice-versa is possible. Proper temperatures and humidity controls were not
                consistently evident during my inspection in 2018 which does not meet ACA
                Standards.



  SECTION 7. CONCLUSION
       My observations of the conditions at the Workhouse are as follows:
       A. The facility is very old and has not been properly maintained. It will now
          take proper planning and sufficient dollars to bring this facility into compliance with
          current APHA, ACA, NFPA, OSHA, FDA, CDC Standards and regulations, state and
          local health codes, and industry standards. The lighting, ventilation, pest
          management, environmental temperature and humidity controls (air conditioning
          units and controls), roof replacement, fire sprinkler head replacement, shower, toilet,
          and lavatory replacement, plumbing system upgrade, detailed policy and procedures
          development with specific SOPs for clothing and housekeeping purposes and initial
          and recurring supervisory and line level correctional officer training with appropriate
          accountability are all items needing immediate updating and implementation in order
          to reduce the risk of disease and injury and provide a safe, healthy and sanitary
          environment for the inmates in this facility. While they are not comprehensive needs
          documents, the Department of Public Safety, St. Louis City Division of Corrections
          March 2017 Critical Items document and the Operational Assessment of the Medium
          Security Institution (known as the Workhouse) NIC Report can be used as starting
          points as to what needs to be done to plan to bring this facility into compliance with
          APHA, ACA and other building and fire codes.
       B. The dysfunctional HVAC system besides its effect on disease transmission is also
          responsible for causing a health risk to inmates due to this facility’s inability to
          control high temperatures recorded by Workhouse facility during high temperature

                                                                                                 65
